                  Case 2:20-cv-00732-JAD-EJY Document 22 Filed 03/16/21 Page 1 of 1

AO450 (NVD Rev. 2/18) Judgment in a Civil Case




                                  UNITED STATES DISTRICT COURT
                                                 DISTRICT OF NEVADA


PharMerica Mountain, LLC d/b/a
PharMerica,                                            '()$8/7JUDGMENT IN A CIVIL CASE
                      Plaintiff,
     v.                                                Case Number: 2:20-cv-00732-JAD-EJY
RCSRP Corporation d/b/a Desert Hills
Post-Acute & Rehabilitation Center, et al.,

                                 Defendant.


         Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and
         the jury has rendered its verdict.

         Decision by Court. This action came to trial or hearing before the Court. The issues have been tried
         or heard and a decision has been rendered.

         Decision by Court. This action came for consideration before the Court. The issues have been
         considered and a decision has been rendered.

         IT IS ORDERED AND ADJUDGED
Judgment is entered in favor of PharMerica Mountain, LLC d/b/a PharMerica on its breach-of-contract claim
against RCSRP Corporation d/b/a Desert Hills Post-Acute & Rehabilitation Center and on its
breach-of-implied-contract claim against MMMT Corporation, therefore Judgment is entered against (1)
defendants RCSRP and MMMT jointly and severally in the amount of $216,009.47 for compensatory
damages; (2) against defendant RCSRP severally in the amount of $87,480.24 for prejudgment interest; and
(3) against defendant MMMT severally in the amount of $38,270.00 for prejudgment interest. Post-judgment
interest on the entire amount of the judgment will run at a rate of 0.09%, compounded annually, from March
16, 2021, until satisfied.




         3/16/2021
         ____________________                                 DEBRA K. KEMPI
         Date                                                Clerk



                                                               /s/ D. Reich-Smith
                                                             Deputy Clerk
